Citation Nr: 1312231	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-11 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected schizoaffective disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to March 2003 and from December 2003 to February 2005.

This matter is before the Board of Veterans' Appeals on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for schizoaffective disorder and assigned a 50 percent disability rating effective May 10, 2006.  The Veteran disagreed with the initial rating and assigned affective date and perfected an appeal as to both issues.

During the pendency of the appeal, the RO awarded service-connection for PTSD.  See March 2009 rating decision.  Because all mental disorders are rated under the same criteria in the rating schedule, the RO included consideration of the Veteran's PTSD symptomatology with its overall evaluation of the Veteran's other service-connected mental health disability, schizoaffective disorder, an increased the Veteran's disability rating from 50 to 70 percent, effective the original date of service connection, May 10, 2006.  The Veteran has not expressed satisfaction with the 70 percent rating and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

Per the Veteran's request, the RO scheduled the Veteran for a Board hearing in October 2010.  The Veteran failed to report.  On the date of his scheduled hearing, the Veteran's mother contacted the RO and requested that the hearing be rescheduled as he has been "picked up for an outstanding warrant" while traveling to the RO area one day earlier.  Upon a finding that good cause for the Veteran's failure to report had been shown, the Board remanded the Veteran's claim in February 2011 so that a new hearing could be scheduled.  The RO scheduled the Veteran for a second hearing in June 2012; however, he failed to report to that hearing as well.  He has since provided no explanation for his failure to report and he has not since quested that the hearing be rescheduled.  His hearing request, therefore, has been deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2012).  

In August 2012, the Board denied the Veteran's claim for an effective date earlier than May 10, 2006, for the award of service connection for schizoaffective disorder with PTSD.  Additionally, the Veteran's claim for an increased initial rating in excess of 70 percent for those disabilities was remanded for additional development.  The case is now before the Board for further appellate consideration.  

For reasons expressed in more detail below, the Board has included as an issue on appeal a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Veteran's Virtual VA electronic claims folder reveals additional VA treatment records relevant to the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for an increased initial rating in excess of 70 percent for psychiatric disability was remanded by the Board in August 2012 for additional development.  Specifically, the Board directed that ongoing VA and non VA treatment records relevant to the claim be obtained and associated with the claims file, to specifically include VA treatment records dating since June 2009 from both the West Palm Beach and Miami, Florida VA Medical Centers.  While VA treatment records dating through May 2012 were obtained from the West Palm Beach VA Medical Center in August 2012, there is no indication that records were requested or obtained from the VA Medical Center in Miami, Florida.

In this regard, VA treatment records from the West Palm Beach VA Medical Center dated in July and August 2009 show that the Veteran received inpatient treatment in the Miami VA Medical Center's 90 day biopsychosocial program from July 29 to August 18, 2009.  Additionally, a VA treatment note dated November 19, 2009, shows that the Veteran underwent an in-person assessment at the Miami VA Medical Center for reentry to the 90 day biopsychosical program on that date.  Unfortunately, these records have not been requested or associated with the paper or electronic claims files as directed in the August 2012 remand.  As the aforementioned VA treatment records are relevant to the claim on appeal they must be obtained on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, in accordance with the August 2012 remand, the AMC requested that the Veteran submit any additional VA and non VA treatment records relevant to the claim.  In November 2012, the Veteran's mother submitted authorization and consent for VA to obtain private treatment records from CHS in North Miami, Florida dating from April to August 2010 for treatment of PTSD.  Although the Veteran was notified in December 2012 that records had been requested from CHS, it does not appear that he was notified that neither records nor a negative response were received from CHS.  The record does contain a Medicare Summary Notice showing that the Veteran received outpatient treatment at CHS from Dr. SH on April 15, 2010, and Dr. DG on April 28, 2010.  It is unclear exactly when this document was received and whether it was received from the Veteran's mother or CHS.  In any event, it does not appear that the Veteran has been notified that no records have been received from CHS.  The Veteran must be notified of this fact in order to allow him to submit these records for review.  

The Board also notes that the Veteran has been scheduled for, but failed to appear to multiple VA examinations for evaluation of the current severity of his service-connected schizoaffective disorder with PTSD.  The most recent VA examination that he did report to is dated in March 2008, approximately four years ago.  Thereafter, he failed to report for scheduled VA examinations in May 2009, April 2010, September 2011, and September 2012.  In light of the need to remand the claim for additional development, the Veteran should be provided one more opportunity to appear for a VA examination to determine the current nature and severity of his service-connected schizoaffective disorder with PTSD.  Obtainment of a recent VA examination is particularly important in light of notation in May 2012 VA treatment records that the Veteran's mother, who may hold power of attorney, and who frequently reports symptoms to the Veteran's VA social worker that the Veteran himself subsequently denies, has been alleged to have misused the Veteran's VA and Social Security disability compensation income during periods of inpatient psychiatric treatment and incarceration.  Additionally, the VA treatment records show that the Veteran has very infrequently reported that he continues to use alcohol to "quite voices in his head."  Thus, the current severity of the Veteran's service-connected psychiatric disability remains unclear and it is unclear whether substance abuse (marijuana, cocaine, and alcohol) is a manifestation of his service-connected psychiatric disability.

That stated, the Board wishes to make clear to both the Veteran and his representative that failure to report to a VA examination without a showing of good cause can in fact result in the assignment of a rating based on the evidence of the record, or denial of the claim.  Examples of good cause include but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. 3.655 (2012).  

Any ongoing or outstanding medical treatment records pertinent to the claim on appeal should also be obtained, to specifically include ongoing VA treatment records from the Jackson, Mississippi VA Medical Center dating since August 2007; the Miami VA Medical Center dating since June 2009, and; the West Palm Beach VA Medical Center dating since May 2012.

Finally, in his July 2008 Notice of Disagreement, the Veteran indicated that his service-connected psychiatric disability should be evaluated as 100 percent disabling.  In other statements, he has indicated that he has not been able to obtain and/or maintain substantially gainful employment since his discharge from service due to psychiatric disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim for an increased rating.  Id. at 453.  In light of Rice, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disability and further development is in order.

In this regard, the Board notes that the RO denied entitlement to a TDIU in a June 2009 rating decision.  Notice of that decision was not mailed until July 2009.  In June 2010, the Veteran requested that his claim for entitlement to a TDIU be reconsidered.  In July 2010, the RO provided the Veteran with VCAA notice pertaining to the information and evidence necessary to substantiate a claim for a TDIU.  Thus, it appears that a claim for entitlement to a TDIU may still be in the adjudication process at the RO.  Thus, any temporary claims file at the RO should be obtained and associated with the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record on appeal any temporary claims file located at the RO.

2.  The RO/AMC must notify the Veteran that records from CHS dating from April to August 2010, which were identified in a November 2012 Authorization and Consent form have been requested by VA, however, no response has been received from CHS.  The Veteran must be notified that if he wishes for these records to be considered in connection with his claim for an increased initial rating, he must submit them for review.  

3.  The RO/AMC should request that the Veteran identify any recent medical treatment received for his service-connected psychiatric disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment records identified by the Veteran which are not in the record on appeal.  Also request medical records relevant to the Veteran's treatment for his psychiatric disability from the Jackson, Mississippi VA Medical Center dating since August 2007; the Miami VA Medical Center dating since June 2009, and; the West Palm Beach VA Medical Center dating since May 2012.  Efforts to obtain these records should be memorialized in the Veteran's claims folder.  If any records requested are not received, the Veteran and his representative should be notified and given reasonable time to submit them for review.  

4.  The RO/AMC should then arrange for the Veteran to be scheduled for a VA examination by a psychiatrist to assess the current severity of his service-connected schizoaffective disorder with PTSD.  The claims file, to include any treatment records contain in Virtual VA, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should identify all current manifestations of the Veteran's disability present during the periods of this claim (since May 2005).  In doing so, the examiner should indicate whether any of the Veteran's substance abuse disorders (alcohol, marijuana, and cocaine) are either etiologically related to, to aggravated by his service-connected psychiatric schizoaffective disorder with PTSD.  The examiner should also provide an opinion concerning the degree of current social and industrial impairment resulting from the disability.  

In addition, the examiner should comment on the impact that the Veteran's disability has on his ability to obtain and maintain gainful employment as well as provide a GAF score with an explanation of the significance of the score assigned for the Veteran's disability.  The rationale for all opinions expressed should also be provided.  

5.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the claims file. 

5.  Following completion of the foregoing, and after undertaking any other development deemed necessary, the RO/AMC should then readjudicate the claim for an increased initial rating and entitlement to a TDIU.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


